Exhibit 10.36
TRUST AGREEMENT
     This Trust Agreement (“Trust Agreement”) made this 3rd day of November,
1988 by and between AMERITRUST CORPORATION, a Delaware corporation
(“Ameritrust”) and WACHOVIA BANK AND TRUST COMPANY, N.A, a national banking
association (the “Trustee”);
WITNESSETH:
     WHEREAS, in addition to benefits payable under the Ameritrust Retirement
Income Plan and the Ameritrust Indiana Retirement Income Plan, as the same have
been or may hereafter be supplemented, amended or restated or any successor
thereto (the “Retirement Plans”), and under the Ameritrust Corporation
Employees’ Savings and Investment Plan, and the Ameritrust Indiana Corporation
Employees’ Profit Sharing and Savings Plan, as the same has been or may
hereafter be supplemented, amended or restated or any successor thereto (the
“Savings Plans”), to certain employees and former employees listed on
Exhibit A-1 hereto or to the beneficiaries of such employees, as the case may
be, the employees and their beneficiaries are entitled to certain other benefits
under (1) the Ameritrust Corporation Deferred Compensation Plan, which plan
became effective on August 1, 1988, as the same has been or may hereafter be
supplemented, amended or restated or any successor thereto (the “Deferred
Compensation Plan”), (2) the Ameritrust Corporation Excess Benefits Plan, which
plan became effective on June 17, 1988, as the same has been or may hereafter be
supplemented, amended or restated or any successor thereto (the “Excess Plan”),
(3) any unpaid second installment of an Award payment under the Ameritrust
Corporation Long-Term Cash Incentive Plan, which plan became effective on
September 1, 1988, as the same may hereafter be supplemented, amended or
restated or any successor thereto (the “Long Term Plan”), and (4) the
post-retirement benefits payable under the Executive Life Insurance Program (the
“Life Program”) which Deferred Compensation Plan, Excess Plan, Long Term Plan
and Life Program are sometimes referred to herein as the “Plans;”
     WHEREAS, each of certain employees listed on Exhibit A-2 hereto has entered
into an employment agreement with Ameritrust or one of its Participating
Subsidiaries (as hereinafter defined) (the agreements are referred to herein
singularly as an “Agreement” or collectively as the “Agreements”);
     WHEREAS, the Plans and the Agreements provide for certain employment,
severance, retirement income, deferred income, death, disability and survivor
and/or other benefits, and Ameritrust and its Participating Subsidiaries wish
specifically to assure the payment to the individuals listed on Exhibits A-1 and
A-2 (the “Executives”) and their beneficiaries (the Executives and their
respective beneficiaries are referred to collectively as the “Trust
Beneficiaries”) of amounts due thereunder (the amounts so payable being
collectively referred to herein as the “Benefits”);
     WHEREAS, subject to Section 9 hereof, the amounts and timing of Benefits to
which each Trust Beneficiary is presently or may become entitled are as provided
in and determined under the Agreements and the Plans, and, where appropriate,
the retirement Plans or the Savings Plans;

1



--------------------------------------------------------------------------------



 



     WHEREAS, Ameritrust wishes to establish a trust (the “Trust”) under which
Ameritrust and each of its subsidiaries that executes a Participating Subsidiary
Deposit Agreement (“Deposit Agreement”) as provided in Section 13 hereof (a
“Participating Subsidiary”; and “Participating Employer” shall mean Ameritrust
or any Participating Subsidiary) may transfer to the Trust assets which shall be
held therein subject to the claims of the creditors of each Participating
Employer to the extent set forth in Section 3 hereof until paid in full to all
Trust Beneficiaries as Benefits in such manner and at such times as specified
herein unless the Participating Employer with respect to a Trust Beneficiary is
Insolvent (as defined herein) at the time that such Benefits become payable;
     WHEREAS, each Participating Subsidiary that executes a Deposit Agreement
has irrevocably appointed Ameritrust its agent and attorney for purposes of
acting on its behalf with respect to this Trust; and
     WHEREAS, a Participating Employer shall be considered “Insolvent” for
purposes
     of this Trust Agreement at such time as such Participating Employer (i) is
subject to a pending voluntary or involuntary proceeding as a debtor under the
United States Bankruptcy Code, as heretofore or hereafter amended, or (ii) is
unable to pay its debts as they mature or (iii) if a Participating Employer is a
bank, whenever a receiver is appointed by the appropriate regulatory authority.
     NOW, THEREFORE, the parties do hereby establish the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:
     1. TRUST FUND: (a) Subject to the claims of creditors of Participating
Employers to the extent set forth in Section 3 hereof, Ameritrust hereby
deposits with the Trustee in trust $100.00, which shall become the principal of
this Trust, to be held, administered and disposed of by the Trustee as herein
provided.
          (b) The Trust hereby established shall be revocable by Ameritrust at
any time prior to the date on which occurs a “Change of Control,” as that term
is defined in this Section l(b); on or after such date, this Trust shall be
irrevocable. In the event that a Change of Control has occurred, Ameritrust
shall, and an Executive may, so notify the Trustee promptly. The Trustee may
rely on such notice or on any other actual notice, satisfactory to the Trustee,
of such a Change of Control which the Trustee may receive. The Trustee shall
have no obligation to make an independent determination as to the occurrence of
a Change of Control.
               (i) As used herein, the term “Change of Control” shall mean:
     (A) the acquisition or ownership of 20% or more of the voting stock of
Ameritrust by any person (as the term “person” is used in Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than Ameritrust or its subsidiaries of a tender offer or offer to
purchase, market or privately negotiated purchases or any other event or
circumstance, as disclosed or required to be disclosed in a report or an
amendment

2



--------------------------------------------------------------------------------



 



to a report on Schedule 13D, Schedule 14D-1 or Form 8-X (or any successor
schedule, form or report under the Exchange Act);
     (B) the merger or consolidation of Ameritrust with another corporation, the
sale of all or substantially all of Ameritrust’s assets to another entity, or
any other fundamental change with respect to Ameritrust (which agreement, sale
or change is subject in any event to shareholder approval) to the extent that,
as a result of such merger or consolidation, sale, or change, either (A) less
than 80% of the outstanding voting securities of the surviving or resulting
corporation will be owned in the aggregate by the persons who were the
shareholders of Ameritrust immediately prior to such merger or consolidation,
sale, or change, or (B) Ameritrust will cease to be required, and any such
surviving or resulting corporation will not be required, to file information,
documents and reports under Section 13(e) of the Exchange Act; or
     (C) individuals who, as of the date hereof, constitute the Board of
Directors of Ameritrust (the “Board” generally and as of the date hereof the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by Ameritrust’s shareholders,
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of Ameritrust, as
such terms are used in Rule 14a-11 of Regulation 15A promulgated under the
Exchange Act) shall be, for purposes of this Plan, considered as though such
person were a member of the Incumbent Board.
          (c) The principal of the Trust and any earnings thereon shall be held
in trust separate and apart from other funds of each Participating Employer
exclusively for the uses and purposes herein set forth. No Trust Beneficiary
shall have any preferred claim on, or any beneficial ownership interest in, any
assets of the Trust prior to the time that such assets are paid to a Trust
Beneficiary as Benefits as provided herein. Each Trust Beneficiary shall have
the status of a general unsecured creditor with respect to the assets of the
Trust. The obligation of the Trustee to pay Benefits pursuant to the Trust
Agreement constitutes merely an unfunded and unsecured promise to pay such
Benefits.
          (d) Ameritrust and any Participating Subsidiary may at any time or
from time to time make additional deposits of cash or other property in the
Trust to augment the principal to be held, administered and disposed of by the
Trustee as herein provided, but no payment of all or any portion of the
principal of the Trust or earnings thereon shall be made to any Participating
Employer or any other person or entity on behalf of any Participating Employer
except as herein expressly provided.
          (e) Not later than the date on which the Trust has become irrevocable,
Ameritrust shall (i) specify the amounts and timing of the Benefits to which
each Trust Beneficiary may

3



--------------------------------------------------------------------------------



 



become entitled, as provided in and subject to Section 9 hereof, in an exhibit
(“Exhibit B”), and (ii) provide any corresponding revisions to Exhibits A-1 and
A-2 that may be required.
          (f) The Trust is intended, with respect to each Participating
Employer, to be a grantor trust, within the meaning of section 671 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision thereto, and shall be construed accordingly. The Trust is not designed
to qualify under section 401(a) of the Code or to be subject to the provisions
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
     2. PAYMENTS TO TRUST BENEFICIARIES: (a) Provided that a Trust Beneficiary’s
Participating Employer is not Insolvent and commencing with the earlier to occur
of (i) appropriate notice by Ameritrust to the Trustee, or (ii) the date on
which the Trust becomes irrevocable, the Trustee shall make payments of Benefits
to the Trust Beneficiaries from the assets of the Trust in accordance with the
terms of the Agreements and Plans and subject to Section 9 hereof. The Trustee
shall be permitted to withhold from any payment due to a Trust Beneficiary
hereunder the amount required by law to be so withheld under federal, state and
local withholding requirements or otherwise, and shall pay over to the
appropriate government authority the amount so withheld. The Trustee may rely on
instructions from Ameritrust as to any required withholding and shall be fully
protected under Section 8(f) hereof in relying on such instructions.
          (b) If the balance of an Executive’s separate account maintained
pursuant to Section 7(b) hereof is not sufficient to provide for full payment of
Benefits to which such Executive’s Trust Beneficiaries are entitled as provided
herein, the Executive’s Participating Employer shall make the balance of each
such payment as provided in the applicable provision of the Agreement or the
Plans. No payment from the Trust assets to a Trust Beneficiary shall exceed the
balance of such separate account.
     3. THE TRUSTEE’S RESPONSIBILITY REGARDING PAYMENTS TO A TRUST BENEFICIARY
WHEN A PARTICIPATING EMPLOYER IS INSOLVENT: (a) At all times during the
continuance of this Trust, the principal and income of the Trust with respect to
accounts maintained hereunder on behalf of a Participating Employer shall be
subject to claims of creditors of such Participating Employer as set forth in
this Section 3(a). The Board of Directors (“Board”) of Ameritrust and of each
Participating Subsidiary and the Chief Executive Officer of Ameritrust and of
each Participating Subsidiary (“CEO”) shall have the duty to inform the Trustee
if either the Board or the CEO believes that his or their respective
Participating Employer is Insolvent. If the Trustee receives a notice from the
Board, the CEO, or a creditor of a Participating Employer alleging that such
Participating Employer is Insolvent, the Trustee will independently determine
within 30 days after receipt of such notice whether the Participating Employer
is Insolvent. Pending such determination or if the Trustee has actual knowledge
that a Participating Employer is Insolvent, the Trustee shall (i) discontinue
payments to any Trust Beneficiary from accounts maintained hereunder on behalf
of such Participating Employer (the “Identified Participating Employer”),
(ii) determine and allocate all Account Excesses in accordance with Sections 4
and 7(b) hereof for the accounts of Executives then employed by the Identified
Participating Employer, or for whom such Identified Participating Employer has
obligations and liabilities or has assumed obligations and liabilities pursuant
to a Deposit

4



--------------------------------------------------------------------------------



 



Agreement, treating such accounts solely for this purpose as if they comprised
all of the accounts of the Trust, and provided that for this purpose the
Threshold Percentage shall be equal to 100%, and (iii) hold the Trust assets
attributable to accounts maintained hereunder on behalf of Executives then
employed by the Identified Participating Employer, or for whom such Identified
Participating Employer has obligations and liabilities or has assumed
obligations and liabilities pursuant to a Deposit Agreement, for the benefit of
the general creditors of such Identified Participating Employer. The Trustee
shall deliver any undistributed principal and income in the Trust to the extent
of the balances of the accounts maintained hereunder on behalf of the Identified
Participating Employer to the extent necessary to satisfy the claims of the
creditors of such Identified Participating Employer as a court of competent
jurisdiction may direct. Such payments of principal and income shall be borne by
the separate accounts of the Trust Beneficiaries maintained hereunder on behalf
of the Identified Participating Employer in proportion to the balances on the
date of such court order of their respective accounts maintained hereunder on
behalf of such Identified Participating Employer and maintained pursuant to
Section 7(b) hereof. If payments to any Trust Beneficiary have been discontinued
pursuant to this Section 3(a), the Trustee shall resume payments to such Trust
Beneficiary in accordance with this Trust Agreement if the Trustee has
determined that the Executive’s Participating Employer is not Insolvent, or is
no longer Insolvent (if the Trustee initially determined such Participating
Employer to be Insolvent), or pursuant to the order of a court of competent
jurisdiction. The Trustee shall have no duty to inquire as to whether a
Participating Employer is Insolvent and may rely on information concerning the
Insolvency of a Participating Employer which has been furnished to the Trustee
by any creditor of a Participating Employer or by any person (other than an
employee or director of Ameritrust or a Subsidiary) acting with apparent or
actual authority with respect to Ameritrust or a Subsidiary. Nothing in this
Trust Agreement shall in any way diminish any rights of any Trust Beneficiary to
pursue his rights as a general creditor of the Executive’s Participating
Employer or any other Participating Employer with respect to Benefits or
otherwise, and the rights of each Trust Beneficiary under the respective
Agreement or Plans shall in no way be affected or diminished by any provision of
this Trust Agreement or action taken pursuant to this Trust Agreement except
that any payment actually received by any Trust Beneficiary from the Trust shall
reduce dollar-per-dollar amounts otherwise due to such Trust Beneficiary
pursuant to the respective Agreement or Plans.
          (b) If the Trustee discontinues payments of Benefits from the Trust
pursuant to Section 3(a) hereof, and subsequently resumes such payments, the
first payment following such discontinuance shall include the aggregate amount
of all payments which would have been made to the Trust Beneficiaries in
accordance with this Trust Agreement during the period of such discontinuance,
less the aggregate amount of payments made to any Trust Beneficiary by the
Participating Employer pursuant to the Agreement or the Plans during any such
period of discontinuance, together with interest on the net amount delayed
determined at a rate equal to the rate actually earned during such period with
respect to the assets of the Trust corresponding to such net amount delayed;
provided, however, that no such payment shall exceed the balance of the
respective Trust Beneficiary’s account as provided in Section 7(b) hereof.
     4. PAYMENTS TO PARTICIPATING EMPLOYERS: Except to the extent expressly
contemplated by Section 1(b) and this Section 4, no Participating Employer shall
have any right or power to direct the Trustee to return any of the Trust assets
to such Participating

5



--------------------------------------------------------------------------------



 



Employer before all payments of Benefits have been made to all Trust
Beneficiaries of such Participating Employer as herein provided. Upon the
written request of a Participating Employer made prior to the date on which the
Trust becomes irrevocable, the Trustee shall return to the Participating
Employer any Trust assets in accounts for Executives then employed by the
Participating Employer, or for whom such Participating Employer has obligations
and liabilities or has assumed obligations and liabilities pursuant to a Deposit
Agreement, in excess of One Hundred Dollars ($100) as may be specified in such
request by such Participating Employer. From time to time, but in no event
before the third anniversary of the date on which the Trust has become
irrevocable, if and when requested by Ameritrust to do so, the Trustee shall
engage the services of The Wyatt Company, or such other independent actuary as
may be mutually satisfactory to Ameritrust and to the Trustee, to determine the
maximum actuarial present values of the future Benefits that could become
payable by each Participating Employer under the Agreements and the Plans with
respect to the Trust Beneficiaries. The Trustee shall determine the fair market
values of the Trust assets allocated to the account of each Executive pursuant
to Section 7(b) hereof. Ameritrust shall pay the fees of such independent
actuary and of any appraiser engaged by the Trustee to value any property held
in the Trust. The independent actuary shall make its calculations based upon the
assumptions set forth in Exhibit C hereto, or such other assumptions as are
recommended by such actuary and approved by Ameritrust and, if the Trust is
irrevocable, by two-thirds of the Executive Participants, as hereafter defined
(subject to the provisions of Sections 10(b)(i) and (b)(ii) hereof). For
purposes of this Trust Agreement, (a) “Executive Participants” shall mean the
individuals listed on Exhibit A-2 hereto; (b) the “Fully Funded” amount with
respect to the account of an Executive maintained pursuant to Section 7(b)
hereof shall be equal to the “Threshold Percentage,” as defined below,
multiplied by the maximum” actuarial present value of the future Benefits that
could become payable under the Agreement and the Plans with respect to the Trust
Beneficiaries of such Executive, (c) the “Account Excess” with respect to such
account shall be equal to the excess, if any, of the fair market value of the
assets held in the Trust allocated to an Executive’s account over the respective
Fully Funded amount, and (d) the “Aggregate Account Excess” with respect to a
Participating Employer shall be equal to the excess, if any, of the aggregate
account balances of Executives then employed by the Participating Employer, or
for whom such Participating Employer has obligations and liabilities or has
assumed obligations and liabilities pursuant to a Deposit Agreement, over their
aggregate Fully Funded amounts. Unless otherwise provided, the Threshold
Percentage shall be equal to 125%. The Trustee shall allocate any Account Excess
in accordance with Section 7(b) hereof. Thereafter, upon the request of
Ameritrust, the Trustee shall pay to the Participating Employer its Aggregate
Account Excess; provided, however, that if such payment would leave the Trustee
with insufficient liquid assets to pay all premiums due and to become due on any
life insurance policies held in the Trust, the Trustee shall retain sufficient
liquid assets to pay such premiums.
     5. INVESTMENT OF TRUST FUND: Prior to the date on which the Trust becomes
irrevocable, the Trustee shall invest and reinvest the assets of the Trust as
Ameritrust or its designee shall prescribe from time to time. Thereafter, or in
the absence of such instructions from Ameritrust, the Trustee shall have sole
power to invest the assets of the Trust; provided, however, that except as
provided in Section 8(j) hereof, the Trustee shall retain any insurance policies
in the Trust. The investment objective of the Trustee shall be to preserve the
principal of the Trust while obtaining a reasonable total rate of return,
measurement of which shall include

6



--------------------------------------------------------------------------------



 



market appreciation or depreciation plus receipt of interest and dividends. The
Trustee shall be mindful, in the course of its management of the Trust, of the
liquidity demands on the Trust and any actuarial assumptions that may be
communicated to it from time to time in accordance with the provisions of this
Trust Agreement. The Trustee shall not be liable for any failure to maximize
income on such portion of the Trust assets as may be from time to time invested
or reinvested as set forth above, nor for any loss of income due to the
liquidation of any investment which the Trustee, in its sole discretion,
believes necessary to make payments or to reimburse expenses under the terms of
this Trust Agreement. The Trustee shall have the right to invest assets of the
Trust as the Trustee may deem proper and suitable in non-interest bearing
deposit accounts (including any such accounts offered or maintained by the
Trustee or any successor or affiliated corporation).
     6. INCOME OF THE TRUST: Except as provided in Section 3 hereof, during the
continuance of this Trust all net income (or loss) of the Trust shall be
allocated quarterly among the Trust Beneficiaries’ separate accounts in
accordance with Section 7(b) hereof. Net income (or loss) of the Trust shall be
determined by taking into account (i) receipt of interest and dividends,
(ii) any increase or decrease in the value of the Trust assets attributable to
market appreciation or depreciation and (iii) any increase in the cash surrender
value of any life insurance policy held in the Trust other than the portion of
such increase attributable to the payment of the premiums due thereon.
     7. ACCOUNTING BY TRUSTEE: (a) The Trustee shall maintain such books,
records and accounts as may be necessary for the proper administration of the
Trust assets, including such specific records as shall be agreed upon in writing
by Ameritrust and the Trustee, and shall render to each Participating Employer,
within 60 days following the close of each calendar year following the date of
this Trust until the termination of this Trust or the removal or resignation of
the Trustee (and within 60 days after the date of such termination, removal or
resignation), an accounting with respect to the Trust assets as of the end of
the then most recent calendar year (and as of the date of such termination,
removal or resignation as the case may be). The Trustee shall furnish to each
Participating Employer on a monthly basis and in a timely manner such
information regarding the Trust as each Participating Employer shall require for
purposes of preparing its statements of financial condition. The Trustee shall
at all times maintain a separate bookkeeping account for each Participating
Employer and for each Executive as prescribed by Section 7(b) hereof. Upon the
written request of an Executive or Ameritrust, the Trustee shall deliver to such
Executive or Ameritrust, as the case may be, a written report setting forth the
amount held in the Trust for such Executive (or each Executive if such request
is made by Ameritrust) and a record of the deposits made with respect thereto by
each Participating Employer. Unless Ameritrust or any Executive shall have filed
with the Trustee written exceptions or objections to any such statement and
account within one hundred eighty (180) days after receipt thereof, Ameritrust
or the Executive shall be deemed to have approved such statement and account,
and in such case the Trustee shall be forever released and discharged with
respect to all matters and things reported in such statement and account as
though it had been settled by a decree of a court of competent jurisdiction in
an action or proceeding to which each Participating Employer and the Executive
were parties.
          (b) The Trustee shall maintain a separate account (i) for each
Participating

7



--------------------------------------------------------------------------------



 



Employer (a “Participating Employer Account”) and (ii) within such Participating
Employer Account, a separate account for each Executive who performs services
for such Participating Employer and from whom such Executive is entitled to
Benefits (an “Executive’s account”). Each asset of the Trust shall be allocated
to the account of a Participating Employer. Executive accounts within a
Participating Employer Account shall reflect undivided portions of each asset in
such Account. The Trustee shall credit or debit each Executive’s account as
appropriate to reflect such Executive’s allocable portion of the Trust assets
allocated to each Participating Employer Account, as such Trust assets may be
adjusted from time to time pursuant to the terms of this Trust Agreement. Except
as otherwise provided in this Section 7(b), the Trustee shall allocate the
income (or loss) of the Trust with respect to each Participating Employer
Account, and within such Account, to the separate Executive accounts maintained
thereunder in proportion to the balances of the separate accounts of the
Executives. All deposits of principal pursuant to Sections 1(a) and 1(d) shall
be allocated and reallocated as directed by the Participating Employer making
such deposit until such time as the Trust has become irrevocable; thereafter,
deposits of principal may be allocated, but not reallocated, by a Participating
Employer. The net proceeds of any life insurance policies held in the Trust in
excess of the cash surrender values thereof shall be treated and allocated as
income for purposes of this Section 7(b). Any increase in the cash surrender
value of any such policies attributable solely to the payment by a Participating
Employer of premiums due thereon pursuant to Section 8(j) hereof shall be
treated as a deposit of principal that may be allocated by such Participating
Employer for purposes of this Section 7(b).
     For purposes of this Trust Agreement
     (a) “Accumulated Benefit” for a Trust Beneficiary shall mean the Benefits
to which such Trust Beneficiary may become entitled as of each March 31 with
respect to service by an Executive to such date;
     (b) “Projected Benefit” for a Trust Beneficiary shall mean the Benefits to
which such Trust Beneficiary may become entitled projected as of the date three
years after the date for determination of the Accumulated Benefit with respect
to projected service by an Executive to such date, which Projected Benefit shall
include the Accumulated Benefit;
     (c) the “Projected Benefit Account Excess” with respect to an Executive
account maintained pursuant to this Section 7(b) shall be equal to the excess,
if any, of the fair market value of the assets held in the Trust allocated to
such Executive’s account over the respective Projected Benefit; and
     (d) the “Aggregate Projected Benefit Account Excess” with respect to a
Participating Employer shall be equal to the excess, if any, of the aggregate
account balances of Executives then employed by the Participating Employer, or
for whom such Participating Employer has obligations and liabilities or has
assumed obligations and liabilities pursuant to a Deposit Agreement, over their
aggregate Projected Benefits.

8



--------------------------------------------------------------------------------



 



If any deposit of principal is not allocated by the Participating Employer such
amount shall be allocated by the Trustee as if it were a Projected Benefit
Account Excess with respect to Executives then employed by such Participating
Employer, or for whom such Participating Employer has obligations and
liabilities or has assumed obligations and liabilities pursuant to a Deposit
Agreement, in accordance with this Section 7(b). The Trustee shall determine
annually the amount of all Projected Benefit Account Excesses. The Trustee shall
allocate the Aggregate Projected Benefit Account Excess of a Participating
Employer to any accounts of Executives then employed by such Participating
Employer, or for whom such Participating Employer has obligations and
liabilities or has assumed obligations and liabilities pursuant to a Deposit
Agreement, that do not have a Projected Benefit Account Excess, in proportion to
the differences between the respective Projected Benefit amount and account
balance, insofar as possible until all accounts are not less than the Projected
Benefit for such Executive. Any then remaining Aggregate Projected Benefit
Account Excess of a Participating Employer allocated to all the accounts of
Executives then employed by such Participating Employer, or for whom such
Participating Employer has obligations and liabilities or has assumed
obligations and liabilities pursuant to a Deposit Agreement, in proportion to
the respective Projected Benefit amounts.
          (c) Nothing in this Section 7 shall preclude the commingling of Trust
assets for investment.
     8. RESPONSIBILITY OF TRUSTEE: (a) The duties and responsibilities of the
Trustee shall be limited to those expressly set forth in this Trust, and no
implied covenants or obligations shall be read into this Trust against Trustee.
          (b) If all or any part of the Trust assets are at any time attached,
garnished, or levied upon by any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by a court affecting such property or any part thereof,
then and in any of such events the Trustee is authorized, in its sole
discretion, to rely upon and comply with any such order, judgment or decree, and
it shall not be liable to any Participating Employer or any Executive by reason
of such compliance even though such order, judgment or decree subsequently may
be reversed, modified, annulled, set aside or vacated.
          (c) The Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent man acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims; provided, however, that the
Trustee shall incur no liability to anyone for any action taken pursuant to a
direction, request, or approval given by any Participating Employer, or any
Executive, contemplated by and complying with the terms of this Trust Agreement.
The Trustee shall discharge its responsibility for the investment, management
and control of the Trust assets solely in the interests of the Executives and
for the exclusive purpose of assuring that, to the extent of available Trust
assets and in accordance with the terms of this Trust Agreement, all payments of
Benefits are made when due to the Executives.

9



--------------------------------------------------------------------------------



 



          (d) The Trustee may consult with legal counsel (who may be counsel for
any Participating Employer) to be selected by it, and the Trustee shall not be
liable for any action taken or suffered by it in accordance with the advice of
such counsel.
          (e) The Trustee shall be reimbursed jointly and severally by
Ameritrust and each Participant Subsidiary for its reasonable expenses incurred
in connection with the performance of its duties hereunder (including, but not
limited to the fees and expenses of counsel incurred pursuant to Section 8(d) or
8(f) hereof) and shall be paid reasonable fees for the performance of such
duties in the manner provided by Section 8(f) hereof.
          (f) Ameritrust and each Participating Subsidiary agrees jointly and
severally to indemnify and hold harmless the Trustee from and against any and
all damages, losses, claims or expenses as incurred (including expenses of
investigation and fees and disbursements of counsel to the Trustee and any taxes
imposed on the Trust assets or income of the Trust) arising out of or in
connection with the performance by the Trustee of its duties hereunder, other
than such damages, losses, claims or expenses arising out of the Trustee’s gross
negligence or willful misconduct. The Trustee shall not be required to undertake
or to defend any litigation arising in connection with this Trust Agreement
unless it be first indemnified by Ameritrust or a Participating Subsidiary
against its prospective costs, expenses and liabilities (including without
limitation attorneys’ fees and expenses) relating thereto, and Ameritrust and
each Participating Subsidiary hereby jointly and severally to indemnify the
Trustee and be primarily liable for such costs, expenses, and liabilities. Any
amount payable to the Trustee under Section 8(e) hereof or this Section 8(f)
shall be paid by Ameritrust or a Participating Subsidiary promptly upon demand
therefor by the Trustee or, in the event that Ameritrust or a Participating
Subsidiary fails to make such payment, from the Trust assets, pro rata with
respect to account balances. In the event that payment is made hereunder to the
Trustee from the Trust assets, the Trustee shall promptly notify Ameritrust in
writing of the amount of such payment. Ameritrust agrees that, upon receipt of
such notice, it will, jointly and severally, deliver or cause to be delivered to
the Trustee to be held in the Trust an amount in cash equal to any payments made
from the Trust assets to the Trustee pursuant to Section 8(e) hereof or this
Section 8(f). The failure of Ameritrust to transfer any such amount shall not in
any way impair the Trustee’s right to indemnification, reimbursement and payment
pursuant to Section 8(e) hereof or this Section 8(f).
          (g) The Trustee may vote any stock or other securities and exercise
any right appurtenant to any stock, other securities or other property held
hereunder, either in person or by general or limited proxy, power of attorney or
other instrument.
          (h) The Trustee may hold securities in bearer form and may register
securities and other property held in the trust fund in its own name or in the
name of a nominee, combine certificates representing securities with
certificates of the same issue held by the Trustee in other fiduciary
capacities, and deposit, or arrange for deposit of property with any depository;
provided that the books and records of the Trustee shall at all times show that
all such securities are part of the trust fund.

10



--------------------------------------------------------------------------------



 



          (i) The Trustee may hire agents, accountants, actuaries, and financial
consultants, who may be agent, accountant, actuary, or financial consultant, as
the case may be, for Ameritrust or with respect to any Plan.
          (j) (i) The Trustee is empowered to take all actions necessary or
advisable in order to collect any life insurance, annuity, or other benefits or
payments of which the Trustee is the designated beneficiary. The Trustee shall
maintain in force all life insurance policies held in the Trust (A) by
requesting that the Participating Employers pay directly all premiums and other
charges due thereon in a timely manner, and (B) by paying all such premiums and
charges that are not so paid by the Participating Employers. To the extent the
Trustee has cash or its equivalent readily available for such purpose or policy
loans and/or dividends are available, the Trustee shall pay premiums due with
such cash or its equivalent or policy loans and/or dividends, as the Trustee may
deem best. If the Trustee does not have sufficient cash or its equivalent
readily available and policy loans and dividends are not available, then the
Trustee (C) shall first liquidate other assets held by it in the Trust to
generate the necessary cash for the payment of such premiums and charges and for
the payment of Benefits, and then (D) shall surrender and liquidate policies in
an Executive’s account as necessary to pay Benefits to the Trust Beneficiaries
with respect to such account.
     (ii) The Trustee shall be named sole owner and beneficiary of each life
insurance policy held in the Trust and shall have full authority and power to
exercise all rights of ownership relating to the policy, (x) except that the
Trustee shall have no power, other than in accordance with Sections 1(b), 4, and
11 hereof, to name a beneficiary of the policy other than the Trust, to assign
the policy (as distinct from conversion of the policy to a different form) other
than to a successor Trustee, or to loan to any person the proceeds of any
borrowing against such policy or, except as provided in the immediately
preceding sentence, to surrender any policy or allow any policy to lapse at any
time when there are other assets in the Trust that can be disposed of or
otherwise used to generate any cash necessary to maintain the policy or for the
payment of Benefits, and (y) except to the extent necessary to give effect to
the provisions of any split-dollar life insurance arrangement. The Trustee shall
have the power, with the consent of Ameritrust, to exchange that portion, if
any, of the life insurance coverage on any Executive that is in excess of the
amount of such coverage necessary to provide sufficient proceeds to pay the
corresponding amount of Benefits, for additional life insurance coverage on
other Executives. The Trustee shall also have the power to acquire additional
life insurance coverage on Executives through application for new life
insurance.
          (k) The Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law unless expressly provided otherwise herein.
          (l) Notwithstanding any other provision of this Trust Agreement, in
the event of the termination of the Trust, or the resignation or discharge of
the Trustee, the Trustee shall have the right to a settlement of its accounts,
which accounting may be made, at the option of the

11



--------------------------------------------------------------------------------



 



Trustee, either (i) by a judicial settlement in a court of competent
jurisdiction, or (ii) by agreement of settlement, release and indemnity from the
Participating Employers to the Trustee.
     9. AMENDMENTS, ETC. TO EXHIBITS, AGREEMENT AND PLANS; COOPERATION OF
PARTICIPATING EMPLOYERS: (a) Prior to the date on which the Trust becomes
irrevocable, the provisions of this Section 9(a) shall apply.
     (i) Ameritrust shall furnish the Trustee with any amendments, restatements
or other changes in the Agreements and the Plans, and Ameritrust shall prescribe
or amend, as the case may be, Exhibit B hereto to reflect any such amendment,
restatement, or other change, or any changes in the compensation of the
Executives, or otherwise. Exhibit B shall prescribe, among other things, the
amounts and timing (i) of Benefits to which each Trust Beneficiary may become
entitled as of each March 31 for service to such date (the “Accumulated
Benefit”) and (ii) Benefits to which each Trust Beneficiary may become entitled
projected as of the date three years after the date in (i) (the “Projected
Benefit”). The Projected Benefit shall be inclusive of the Accumulated Benefit.
     (ii) At such time as may in the judgment of Ameritrust be appropriate,
Ameritrust shall furnish to the Trustee any amendment to Exhibits A-1 or A-2 and
any corresponding amendment to Exhibit B required as a result of such amendment
to Exhibits A-1 or A-2.
          (b) On or after the date on which the Trust becomes irrevocable, the
provisions of this Section 9(b) shall apply.
     (i) Not later than forty-five (45) calendar days after the end of each
calendar year and at such other time as may in the judgment of Ameritrust be
appropriate in view of a change in circumstances, Ameritrust and each Executive
(or his personal representative (including his guardian, executor or
administrator) (hereafter, his “Successor”) shall agree upon and furnish any
amendment to Exhibit B hereto as shall be required to reflect:
          (A) any required change in the amounts of Benefits (including
Accumulated Benefits and Projected Benefits) as a result of any change in such
Executive’s compensation during the prior calendar year, or
          (B) any amendment, restatement or other change in or to the Plans
which agreements to amendments to such Exhibit B shall be furnished to the
Trustee by Ameritrust or the Executives (or their Successors) and thereafter be
deemed to be a part of, and to amend to the extent thereof, this Trust
Agreement; provided, however, that in the event of the failure of Ameritrust and
the Executive (or Successor) to reach such agreement, the provisions of
Section 9(b)(ii) hereof shall control.

12



--------------------------------------------------------------------------------



 



     (ii) Ameritrust has previously furnished the Trustee complete and correct
copies of the Agreements and the Plans, and Ameritrust shall, and any Trust
Beneficiary may, promptly furnish the Trustee true and correct copies of any
amendment, restatement or successor to any of the Agreements or the Plans.
Ameritrust shall, and any Trust Beneficiary may, also furnish the Trustee, upon
the Trustee’s request, such evidence of changes in compensation of the
Executives as the Trustee shall deem necessary for its determination under this
Section 9(b)(ii). Upon written notification to the Trustee by Ameritrust or any
Executive (or Successor) of the failure of Ameritrust or any Executive (or
Successor) to agree as provided in Section 9(b)(i), the Trustee shall, to the
extent necessary in the sole judgment of the Trustee,
               (A) recompute the amount payable hereunder as set forth in
Exhibit B hereto to any Trust Beneficiary; and
               (B) notify Ameritrust and the Executive (or Successor) in writing
of its computations. Thereafter, this Trust Agreement and all Exhibits thereto
shall be amended to the extent of such Trustee determinations without further
action; provided, however, that the failure of Ameritrust to furnish any such
amendment, restatement, successor or compensation information shall in no way
diminish the rights of any Trust Beneficiary hereunder or thereunder.
     (iii) Any amendment to Exhibit A-1 must be
               (A) agreed to by two-thirds of the Executive Participants,
subject to the provisions of Sections 10(b)(i) and (b)(ii) hereof, and
               (B) in the case of an amendment that adds a new Executive as a
Trust Beneficiary, accompanied by the deposit into the Trust by a Participating
Employer on or before the effective date on which the new Executive would become
a Trust Beneficiary, an amount certified by The Wyatt Company, or such other
actuary acceptable to Ameritrust and two-thirds of the Executive Participants
(as determined prior to the effective date of the amendment and subject to
Sections 10(b)(i) and (b)(ii) hereof) as sufficient to pay such new Executive’s
Benefits hereunder (with such sufficiency determined on the same actuarial basis
as that used to determine sufficiency with respect to the Benefits as in effect
hereunder immediately prior to the addition of such new Executive).
               (C) Notwithstanding the foregoing provisions of this Section 9,
any amendment, restatement, successor or other change in an Agreement or a Plan
that would materially increase the responsibilities or liabilities of the
Trustee or materially change its duties shall also require the consent of the
Trustee, which consent shall not be unreasonably withheld.
     10. REPLACEMENT OF THE TRUSTEE: (a) The Trustee shall continue to serve
until its successor accepts the Trust and receives delivery of the Trust assets.
The Trustee may

13



--------------------------------------------------------------------------------



 



resign and be discharged from its duties hereunder after providing not less than
ninety (90) days’ notice in writing to Ameritrust and the Executive
Participants. Prior to the date on which the Trust becomes irrevocable, the
Trustee may be removed at any time upon notice in writing by Ameritrust. On or
after such date, such removal shall also require the agreement of two thirds of
the Executive Participants. Prior to the date on which the Trust becomes
irrevocable, a replacement or successor trustee shall be appointed by
Ameritrust. On or after such date, such appointment shall also require the
agreement of two thirds of the Executive Participants. No such removal or
resignation shall be effective until the acceptance of the Trust by a successor
trustee designated in accordance with this Section 10. If the Trustee should
resign, and within
forty-five (45) days of the notice of such resignation Ameritrust and, if
required, two thirds of the Executive Participants, shall not have notified the
Trustee of an agreement as to a replacement trustee, the Trustee shall apply to
a court of competent jurisdiction for the appointment of a successor trustee,
which shall be such bank or trust company (A) that the court in its discretion
considers an appropriate trustee for the Trust, having due regard for the
objectives, magnitude and expected duration of the Trust; (B) (x) whose trust
assets under investment would place it among the 100 largest trust companies in
the United States, or (y) which is a national banking association or established
under the laws of one of the states of the United States, and which has equity
in excess of $100 million; and (C) that is independent and not subject to the
control of either Ameritrust or the Executives. The court in its discretion may
transfer jurisdiction of the Trust to the jurisdiction in which the successor
trustee has its principal place of business. The preceding determinations shall
be made as of the time of appointment of the successor trustee. Upon the
acceptance of the trust by a successor trustee, the Trustee shall release all of
the moneys and other property in the Trust to its successor, who shall
thereafter for all purposes of this Agreement be considered to be the “Trustee.”
In the event of its removal or resignation, the Trustee shall duly file with
Ameritrust and, after the Trust becomes irrevocable, the Executives, a written
statement or statements of accounts and proceedings as provided in Section 7(a)
hereof for the period since the last previous annual accounting of the Trust,
and if written objection to such account is not filed as provided in Section
7(a) hereof, the Trustee shall to the maximum extent permitted by applicable law
be forever released and discharged from all liability and accountability with
respect to the propriety of its acts and transactions shown in such account.
          (b) For purposes of the removal or appointment of a Trustee under this
Section 10, (i) if any Executive Participant shall be deceased or adjudged
incompetent, such Executive Participant’s Successor (or if no Successor, his
Trust Beneficiaries) shall participate in such Executive Participant’s stead,
and (ii) no Successor or Trust Beneficiary shall participate if all payments of
Benefits have been made with respect to such Executive Participant (including
his Trust Beneficiaries).
     11. AMENDMENT OR TERMINATION: (a) This Trust Agreement may be amended at
any time and to any extent by a written instrument executed by the Trustee,
Ameritrust and, after the Trust has become irrevocable, two thirds of the
Executive Participants; provided, however, that no amendment shall have the
effect of (i) making the Trust revocable after it has become irrevocable in
accordance with Section 1(b) hereof; or (ii) altering Section 8(j) (ii) or 11(b)
hereof. Notwithstanding the previous sentence, (x) amendments contemplated by
Section 9 hereof shall be made as therein provided, and (y) the approval by
Ameritrust or by two thirds of the Executive Participants shall not be required
for any amendment necessary in

14



--------------------------------------------------------------------------------



 



order to obtain a favorable private letter ruling from the Internal Revenue
Service regarding the effect of the Trust on the taxation of the Participating
Employers or the Trust Beneficiaries.
          (b) After the Trust has become irrevocable, the Trust shall not
terminate until the date on which the Trust no longer contains any assets, or,
if earlier, the date on which each Trust Beneficiary is entitled to no further
payments hereunder.
     (i) Notwithstanding any other provision of this Trust Agreement, if the
payments under an Agreement or Plan with respect to an Executive subject of
litigation, or arbitration, and if the balance of such Executive’s separate
account maintained pursuant to Section 7(b) is greater than zero, the Trust
shall not terminate and the funds held in the Trust with respect to such
Executive shall continue to be held by the Trustee until the final resolution of
such litigation or arbitration. The Trustee may assume that no Agreement or Plan
is the subject of such litigation or arbitration unless the Trustee receives
written notice from any Executive or Ameritrust with respect to such litigation
or arbitration. The Trustee may rely upon written notice from an Executive as to
the final resolution of such litigation or arbitration. Following such final
resolution, the Trust shall terminate with respect to each Executive described
in this Section 11(b)(i) upon the earlier of either of the following events:
(x) the exhaustion of the Trust assets held by the Trustee with respect to such
Executive; or (y) the final payment of all amounts payable to the Executive
pursuant to the Plans, as certified to the Trustee by such Executive.
          (c) Upon termination of the Trust as provided in Section 11(b) hereof,
any assets remaining in the Trust, less all payments, expenses, taxes and other
charges under this Trust Agreement as of such date of termination, shall be
returned to Ameritrust or as it directs.
     12. SPECIAL DISTRIBUTION: (a) It is intended that (i) the creation of,
transfer of assets to, and irrevocability of, the Trust will not cause any of
the Agreements or the Plans to be other than “unfunded” for purposes of Title I
of ERISA; (ii) transfers of assets to the Trust or the Trust becoming
irrevocable will not be transfers of property for purposes of section 83 of the
Code, or any successor provision thereto, nor will such transfers or
irrevocability cause a currently taxable benefit to be realized by a Trust
Beneficiary pursuant to the “economic benefit” doctrine; and (iii) pursuant to
section 451 of the Code, or any successor provision thereto, amounts will be
includable as compensation in the gross income of a Trust Beneficiary in the
taxable year or years in which such amounts are actually distributable or made
available to such Trust Beneficiary by the Trustee.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, if, based upon a change in the federal tax or revenue laws, a
published ruling or similar announcement issued by the Internal Revenue Service,
a regulation issued by the Secretary of the Treasury, a decision by a court of
competent jurisdiction involving a Trust Beneficiary, or a closing agreement
made under section 7121 of the Code that is approved by the Internal Revenue
Service and involves a Trust Beneficiary, the Trustee determines that amounts
are includible as compensation in the gross income of a Trust Beneficiary in a
taxable year that is prior to the

15



--------------------------------------------------------------------------------



 



taxable year or years in which such amounts would, but for this Section 12,
otherwise actually be distributed or made available to such Trust Beneficiary by
the Trustee, then (i) the assets held in trust shall be allocated in accordance
with Section 7(b) hereof, and (ii) subject to the last sentence of Section 2(b)
hereof, the Trustee shall promptly make a distribution to each affected Trust
Beneficiary which, after taking into account the federal, state and local income
tax consequences of the special distribution itself, is equal to the sum of any
federal, state and local income taxes, interest due thereon, and penalties
assessed with respect thereto which are attributable to amounts that are so
includible in the income of such Trust Beneficiary.
     13. PARTICIPATING SUBSIDIARY DEPOSIT AGREEMENT: (a) Upon execution of a
Deposit Agreement in the form of Exhibit D hereto, a Subsidiary may at any time
or from time to time make deposits of cash or other property in the Trust
pursuant to Section 1(d) hereof. Such Deposit Agreement shall provide, among
other things, for the designation of Ameritrust as agent and attorney for the
Participating Subsidiary for all purposes under this Trust Agreement, including
consenting to any amendments hereto, consenting to any Trustee accounts and
consenting to anything requiring the approval or consent of a Participating
Employer hereunder.
          (b) Ameritrust is the sponsoring grantor for the Trust Agreement. It
reserves to itself, and each Subsidiary by execution of a Deposit Agreement
delegates to Ameritrust, the power to amend or terminate the Trust Agreement in
accordance with its terms.
     14. GENERAL PROVISIONS: (a) Ameritrust and each Participating Subsidiary
shall, at any time and from time to time, upon the reasonable request of the
Trustee, execute and deliver such further instruments and do such further act as
may be necessary or proper to effectuate the purposes of this Trust.
          (b) Each Exhibit referred to in this Trust Agreement shall become a
part hereof and is expressly incorporated herein by reference.
          (c) This Trust Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements, arrangements and understandings relating thereto. This Trust
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and legal representatives.
          (d) This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, other than and without reference
to any provisions of such laws regarding choice of laws or conflict of laws.
          (e) In the event that any provision of this Trust Agreement or the
application thereof to any person or circumstances shall be determined by a
court of competent jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Trust Agreement, or the application of such provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this Trust
Agreement shall be valid and enforced to the maximum extent permitted by law.

16



--------------------------------------------------------------------------------



 



          (f) The headings contained in this Trust Agreement are solely for the
purpose of reference, are not part of the agreement of the parties and shall not
in any way affect the meaning or interpretation of this Trust Agreement.
          (g) No right or interest under this Trust Agreement of a Trust
Beneficiary (or any person claiming through or under any of them) other than the
surviving spouse of any Executive shall be assignable or transferable in any
manner or be subject to alienation, anticipation, sale, pledge, encumbrance or
other legal process or in any manner be liable for or subject to the debts or
liabilities of any such Trust Beneficiary. If any Trust Beneficiary (other than
the surviving spouse of any deceased Executive) shall attempt to or shall
transfer, assign, alienate, anticipate, sell, pledge or otherwise encumber his
Benefits hereunder or any part thereof, or if by reason of his bankruptcy or
other event happening at any time such Benefits would devolve upon anyone else
or would not be enjoyed by him, then the Trustee, in its discretion, may
terminate his interest in any such Benefit to the extent the Trustee considers
necessary or advisable to prevent or limit the effects of such occurrence.
Termination shall be effected by filing a written “termination declaration” with
the Trust’s records and making reasonable efforts to deliver a copy to the Trust
Beneficiary (the “Terminated Beneficiary”) whose interest is adversely affected.
          As long as the Terminated Beneficiary is alive, any benefits affected
by the termination shall be retained by the Trustee and, in the Trustee’s sole
and absolute judgment, may be paid to or expended for the benefit of the
Terminated Beneficiary, his spouse, his children or any other person or persons
in fact dependent upon him in such a manner as the Trustee shall deem proper.
Upon the death of the Terminated Beneficiary, all benefits withheld from him and
not paid to others in accordance with the preceding sentence shall be disposed
of according to the provisions of the Plans that would apply if he died prior to
the time that all Benefits to which he was entitled were paid to him; provided,
however, that if such provisions provide for distribution to the Terminated
Beneficiary’s estate or to his creditors and if the Terminated Beneficiary shall
have descendants, including adopted children, then living, distribution shall be
made to the Terminated Beneficiary’s then living descendants, including adopted
children, PER STIRPES.
          (h) Any dispute between the Executives and Ameritrust or the Trustee
as to the interpretation or application of the provisions of this Trust and
amounts payable hereunder may, at the election of any party to such dispute (or,
if more than one Executive is such a party, at the election of two-thirds of
such Executives), be determined by binding arbitration within the greater
Cleveland metropolitan area in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court of competent jurisdiction. All fees and expenses
of such arbitration shall be paid by the Trustee and considered an expense of
the Trust under Section 8(f) hereof.
          (i) Each Executive (and, where applicable, each Successor) is an
intended beneficiary under this Trust, and as an intended beneficiary shall be
entitled to enforce all terms and provisions hereof with the same force and
effect as if such person had been a party hereto.

17



--------------------------------------------------------------------------------



 



          (j) Each action taken by Ameritrust hereunder shall, unless otherwise
designated in such action by Ameritrust or unless the context or this Trust
Agreement requires otherwise, be deemed to be an action of Ameritrust on behalf
of each Participating Subsidiary pursuant to the authority granted to Ameritrust
by such Participating Subsidiary in the Deposit Agreement.
     15. NOTICES; IDENTIFICATION OF CERTAIN TRUST BENEFICIARIES: (a) All
notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed to have been duly given when received:
If to the Trustee, to:
Wachovia Bank and Trust Company, N.A.
301 North Main Street
Winston-Salem, N.C. 27150
Attention: Trust Department
If to Ameritrust, to:
Ameritrust Corporation
900 Euclid Avenue
Cleveland, Ohio 44115
Attention: Secretary
If to the Trust Beneficiaries, to the addresses listed on Exhibits A-1 and A-2
hereto
provided, however, that if any party or any Trust Beneficiary or his, her or its
successors shall have designated a different address by written notice to the
other parties, then to the last address so designated.
          (b) Ameritrust shall provide the Trustee with the names of the
beneficiary or beneficiaries designated by deceased Executives under the Plans
(and who are, therefore, Trust Beneficiaries hereunder).
     IN WITNESS WHEREOF, each of Ameritrust and the Trustee has caused
counterparts of this Trust Agreement to be executed on its behalf on November 3,
1988.

                  AMERITRUST CORPORATION    
 
           
 
  By:

 
Its:   /s/ E. William Haffke, Jr.
 
Executive Vice President    
 
                WACHOVIA BANK AND TRUST COMPANY, N.A.    
 
           
 
  By   /s/ Thomas R. McAllister    
 
  Its:   Senior Vice President    

/s/ Charles Haskins                    
ASSISTANT SECRETARY

18